APPEAL OF ESTATE OF AUGUSTA G. SOUTHACK.Southack v. CommissionerDocket No. 6359.United States Board of Tax Appeals3 B.T.A. 1063; 1926 BTA LEXIS 2505; March 30, 1926, Decided Submitted February 9, 1926.  *2505 James Van Steenberg, Esq., for the taxpayer.  A. H. Fast, Esq., for the Commissioner.  Before ARUNDELL and LANSDON.  This is an appeal from the determination of a deficiency in income tax for the taxable period beginning February 27, 1921, the date of the death of the decedent, and ending December 31, 1921.  The amount of the deficiency is $385.67, income tax for 1921.  The sole question involved in the appeal is whether the New York State transfer tax may be deducted in the determination of the net income of an estate.  FINDINGS OF FACT.  Augusta G. Southack died a resident of the State of New York on February 27, 1921.  Letters testamentary were duly issued to Gladys S. Christy and the Farmers' Loan & Trust Co., as executors thereunder, in the Surrogate's Court of New York County on April 27, 1921.  The executors paid the transfer tax assessed by the State of New York against the estate in the sum of $17,259.60.  On February 8, 1923, there was refunded to the estate $2,336.53, making the total tax paid to the State of New York $14,923.07.  The executors filed an income-tax return for the estate, covering the period from the date of death of the decedent*2506  to December 31, 1921, and in that return deducted $17,259.60, which was the amount paid to the State of New York as a transfer tax.  This deduction was disallowed by the Commissioner.  Net income will be computed by deducting $14,923.07.  Order of redetermination will be entered on 15 days' notice, under Rule 50.